Citation Nr: 0516438	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  99-20 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for service-
connected chronic epidermophytosis, currently evaluated as 30 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri which denied a disability rating in 
excess of the currently assigned 30 percent for the veteran's 
service-connected chronic epidermophytosis.  

Procedural history

The veteran served on active duty from August 1967 to August 
1970.

In December 1982, the veteran filed a claim for entitlement 
to service connection for a skin rash, which was granted by 
the RO in a February 1983 rating decision; a 10 percent 
disability rating was assigned.  The veteran filed for an 
increased disability rating in August 1983.  In a November 
1983 rating decision, the RO increased the veteran's service-
connected skin disability to 30 percent disabling.  This 
rating was confirmed in November 1983. 

The veteran filed for an increased disability rating in 
January 1999.  The RO continued the veteran's 30 percent 
disability rating for service-connected chronic 
epidermophytosis in a June 1999 rating decision.  The veteran 
initiated the present appeal.

The veteran indicated in his October 1999 substantive appeal 
that he wanted a Travel Board hearing, but the request was 
later withdrawn.  See 38 C.F.R. § 20.704(e) (2004).

This claim was previously before the Board in December 2003.  
At that time, the claim was remanded in order to ascertain 
whether the veteran was still seeking representation and for 
consideration of additionally submitted evidence by the 
agency of original jurisdiction.  After this development was 
completed, the case was returned to the Board.  

FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's chronic epidermophytosis is objectively 
manifested by mildly erythremic pinpoint papules on the neck 
and behind the ears and hypopigmented annular patches on the 
anterior chest, back, arms and legs, involving 30 percent of 
the veteran's cutaneous surface, with 15 percent being 
exposed areas.  

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's chronic epidermophytosis 
so as to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for chronic epidermophytosis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.118, 
Diagnostic Code 7806 (prior and subsequent to August 30, 
2002).

2.  The criteria for referral for consideration of an 
increased disability rating for chronic epidermophytosis on 
an extra-schedular basis have not been met.  
38 C.F.R. 3.321(b)(1) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for service-connected chronic epidermophytosis.  
Specifically, he contends a higher disability rating is 
warranted due to the fact that his skin is constantly covered 
with rashes which blister and crack with sun exposure.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the September 1999 statement of the case (SOC), 
the March 2003 supplemental statement of the case (SSOC) and 
the February 2005 SSOC of the pertinent law and regulations, 
of the need to submit additional evidence on his claim, and 
of the particular deficiencies in the evidence with respect 
to his claim.  Additionally, the September 1999 SOC informed 
the veteran that he needed "evidence to show the veteran's 
skin condition has worsened" in order to warrant an 
increased disability rating and the March 2003 and February 
2005 SSOCs informed the veteran of pertinent changes made to 
the schedule of ratings for skin disabilities.

More significantly, a letter was sent to the veteran in March 
2003 which was specifically intended to address the 
requirements of the VCAA.  That letter indicated that it 
received the veteran's claim for an increased rating for 
service-connected epidermophytosis.  The RO asked him to 
submit recent treatment records of his epidermophytosis or 
complete the appropriate release form so that the RO could 
obtain these records on his behalf.  Thus, the letter, in 
conjunction with the September 1999 SOC, not only notified 
the veteran of the evidence already of record, but also 
notified him specifically of the additional evidence that was 
needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
March 2003 VCAA letter, the RO informed the veteran that the 
RO would "try to help you get such things as medical 
records, employment records, or records from other Federal 
agencies.  You must give us enough information about these 
records so that we can request them from the person or agency 
who has them."  The letter also stated that a VA examination 
would be requested if necessary to make a decision on his 
claim.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The March 2003 letter told the 
veteran: "Provide the names, addresses and approximate dates 
of treatment of all private health care providers who have 
treated you for epidermophytosis . . . If there are private 
medical records that would support your claim, you can 
completed the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, and we will request those records for you.  You can 
get these records yourself and send them to us."  The letter 
explained to the veteran that it was still his responsibility 
to support his claim with appropriate evidence, and that if 
he wished for the RO to request private records on his behalf 
he must give enough information about them so that they could 
be requested from the person or agency who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The March 2003 letter requested: "If 
you have recently received treatment for the claimed 
disabilities [sic], please furnish the name and address of 
the doctor or hospital providing that treatment . . . You may 
wish to contact the doctor or hospital yourself and request 
the release of this information . . . If you have not been 
treated recently, please tell us as soon as possible . . . 
Send us the information we need as soon as possible."  The 
Board believes that this request substantially complies with 
the requirements of 38 C.F.R. § 3.159 (b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.

The Board finds that the March 2003 letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  The Board notes that, even 
though the letter requested a response within 30 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his increased rating claim, which was by rating decision 
in June 1999.  The Board notes, however, that this was a 
practical and legal impossibility, because the VCAA was not 
enacted until November 2000.  The General Counsel of VA has 
rendered an opinion that failure to provide VCAA notice prior 
to the enactment of the VCAA does not constitute error.  
See VAOPGCPREC 7-04 [failure to provide VCAA notice prior to 
the enactment of the VCAA does not constitute error].

The veteran was subsequently provided with VCAA notice 
through the March 2003 VCAA letter, and the claim was 
readjudciated with the application of the VCAA standard of 
review in the March 2003 and February 2005 SSOCs.  The 
veteran was provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to the VA notice.  Therefore, there is no prejudice to the 
veteran in proceeding to consider his claim on the merits.    
See also Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
April 14, 2005) [an error is not prejudicial when it did not 
affect the essential fairness of the adjudication].  

Additionally, over the course of this appeal the veteran has 
been notified of the pertinent law and regulations, of the 
need to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  The veteran has not indicated that there is any 
additional relevant evidence pertinent to his claim.  

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's VA treatment 
records.  The veteran was provided VA dermatological 
examinations in August 1999, January 2003 and January 2005, 
the results of which will be referred to below.  The reports 
of the dermatological examinations reflect that the examiners 
reviewed the veteran's medical records, recorded his past 
medical history, noted his current complaints, conducted 
physical examinations and rendered appropriate diagnoses and 
opinions.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  As noted in the Introduction, the 
veteran declined a personal hearing before a member of the 
Travel Board.  He has not indicated the existence of any 
other evidence that is relevant to his appeal.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The veteran's skin condition is currently identified by 
medical practitioners as epidermophytosis.  The veteran is 
currently assigned a 30 percent evaluation for his service-
connected chronic epidermophytosis by analogy to 38 C.F.R. § 
4.118, Diagnostic Code 7806 [dermatitis or eczema].  See 38 
C.F.R. § 4.20 (2004) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease].  Moreover, Diagnostic Code 7813 
[dermatophytosis] and Diagnostic Code 7820 [infections of the 
skin not listed elsewhere] both instruct that the skin 
condition should be rated under other potentially applicable 
codes, such as disfigurement of the head, face or neck, scars 
or dermatitis.  See 38 C.F.R. § 4.118, Diagnostic Codes 7813 
and 7820.

While this appeal was pending, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating skin 
disabilities.  See 67 Fed. Reg. 49596 (July 31, 2002) 
[effective August 30, 2002].  The veteran was provided notice 
of these changes in the March 2003 and February 2005 SSOCs.  
The March 2003 SSOC reflects that the RO has evaluated the 
veteran's service-connected chronic epidermophytosis under 
both the old and new versions of the criteria.  Cf. Bernard, 
supra.  The Board will apply both the old and new versions of 
the criteria to the veteran's claim.  However, the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See VAOPGCPREC 3-2000.
  
Prior to August 30, 2002, Diagnostic Code 7806 provided for a 
30 percent rating if there is exudation or constant itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is assigned if there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestation, or if the disability is exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective prior to Aug. 30, 2002).

Pursuant to the revised criteria for Diagnostic Code 7806, 
which as mentioned above are effective from August 30, 2002, 
a 30 percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  More than 40 percent of the entire body or more than 
40 percent of exposed areas, affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2004).

Pursuant to the revised criteria, Diagnostic Code 7820 
[infections of the skin not listed elsewhere (including 
fungal diseases)] instructs to rate under disfigurement of 
the head, face, or neck (Diagnostic Code 7800), scars 
(Diagnostic Codes 7801, 7802, 7803, 7804 or 7805) or 
dermatitis (Diagnostic Code 7806), depending on the prominent 
disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7813 
(2004).  Diagnostic Code 7820 did not exist prior to August 
20, 2002.

Prior to August 30, 2002, Diagnostic Code 7800 [disfigurement 
of the head, face, or neck] provided for a noncompensable 
evaluation for a slightly disfiguring scar of the head, face, 
or neck.  A 10 percent evaluation required that such a scar 
be moderately disfiguring.  A 30 percent evaluation required 
that the scar be severely disfiguring.  A 50 percent 
evaluation required that the scarring result in complete or 
exceptionally repugnant deformity of one side of the face or 
in marked or repugnant bilateral disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (effective prior to Aug. 30, 
2002). 

Pursuant to the revised criteria for Diagnostic Code 7800, 
effective August 20, 2002), an 80 percent evaluation is 
warranted with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
six or more characteristics of disfigurement.  Visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of disfigurement 
is assigned a 50 percent evaluation.  Visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement is assigned a 
30 percent evaluation.  For one characteristic of 
disfigurement, a 10 percent evaluation is warranted.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118 are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, the Court has held that, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

A review of the claims folder shows the veteran served in 
Vietnam.  The veteran's service medical records show a 
history of a fungus on the veteran's neck and chest beginning 
in 1968; a rash on the chest and back, identified as tinea 
versicolor, was noted in 1969.  Tinea versicolor is defined 
in DORLAND'S MEDICAL DICTIONARY as "a common, chronic 
noninflammatory and usually symptomless skin disorder."  See 
Hernandez v. West, No. 97-566, 16 Vet. App. 460, 1999 WL 
446872 (June 14, 1999) (nonprecedential decision). 

A diagnosis of a fungal rash of unknown etiology was offered 
during a February 1983 VA examination.  As has been noted in 
the Introduction above, the RO granted service connection for 
such and assigned a 10 percent disability rating under 
Diagnostic Code 7806 in a February 1983 rating decision.  A 
diagnosis of chronic epidermophytosis was offered during a 
November 1983 VA examination and is reflected in subsequent 
rating actions by the RO.  

Pertinent evidence obtained in connection with the present 
appeal consist of the veteran's August 1999, January 2003 and 
January 2005 VA examinations; recent VA treatment records; 
and the veteran's own statements.  The Board notes that while 
there are prior-dated examination reports of record, their 
findings are similar as to symptomatology associated with the 
veteran's service-connected skin disability.

Treatment records from the VA Medical Center (VAMC) in Kansas 
City, Missouri  show the veteran presenting in January 1999 
and April 1999 with confluent hypopigmented plaques with fine 
scale on the neck, back and antecubital fossae.  The 
diagnosis in January 1999 was tinea versicolor, and the 
veteran was given an antibiotic and anti-dandruff shampoo to 
be used for 5 days and a week, respectively.  In April 1999 
the veteran had the same diagnosis and was also given an 
antibiotic and told to use an anti-dandruff shampoo every 
other day.  

The veteran presented for a VA dermatological examination in 
August 1999.  The veteran indicated that he currently treated 
his skin problems with numerous topical medications, 
including hydrocortisone.  The veteran indicated his skin 
problems were worse in the summer, when he would develop 
lesions that were erythematous, itchy and scaly.  Physical 
examination revealed multiple depigmented lesions on the 
chest and back that were vitiliginous in nature.  There was 
no evidence of erythema or swelling.  The veteran also 
exhibited depigmented areas on his lower legs that the 
veteran indicated were aggravated by sun exposure.  The 
diagnosis was chronic epidermophytosis with exposure to 
chemical toxins while in Vietnam in 1968 with recurrence, 
especially in the present time with sun exposure.  
Epidermophytosis is defined in DORLAND'S MEDICAL DICTIONARY 
as "infection by fungi."  
See Dixon v. West, No. 97-2314, 16 Vet. App. 460, 1999 WL 
399663 (June 3, 1999) (nonprecedential decision).  

In December 2000, physical examination revealed a mild 
scaling of the scalp and eyelids.  A VAMC outpatient note 
dated in March 2002 showed the veteran had hypopigmented 
raised lesions scattered across his back.  

During a VA dermatological examination in January 2003, the 
veteran complained of a constant rash of the check, neck and 
scalp that was tender and itchy and was aggravated by sun 
exposure.  The veteran reported treatment with a topical 
antibiotic and anti-dandruff shampoo.  Physical examination 
revealed multiple 1-millimeter hypopigmented areas, primarily 
of the central upper anterior chest and less so of the neck, 
back, face and scalp.  There was no erythema.  Papules, 
pustules or cysts were not present.  The veteran also had a 
recent 2-millimeter x 1-centimeter scar of the left upper 
posterior portion of the thorax and a hyperpigmented 1-
centimeter scar of the lateral aspect of the distal right 
leg, which the examiner indicated were unrelated to the 
veteran's rash.  The examiner also estimated that less than 5 
percent of the veteran's body was infected, with less than 1 
percent being exposed areas.  The diagnosis was epidermal 
phytosis.

During a January 2005 VA dermatological examination, the 
veteran complained of a fungal infection that affected his 
upper body, legs, around his eyes, behind his ears and his 
arms and worsened with sun exposure.  He indicated that at 
times he had erythremic papules which erupted and were 
pruritic in some spots, especially his forehead.  He 
indicated weeping around the eyes.  Use of topical cream and 
an anti-dandruff shampoo was noted.  

Physical examination revealed redness and swelling in the 
periorbital areas bilaterally.  There were pinpoint papules 
on the neck and behind the ears which were mildly erythremic.  
There were hypopigmented annular patches across 95 percent of 
the veteran's anterior chest and also down the midline of the 
spine.  There were a few scattered hypopigmented annular 
lesions on the inner thighs and lower legs, covering 
approximately 10 percent of the legs.  None of the lesions 
were exudative.  The veteran's skin was dry, especially on 
the lower extremities.  The assessment was chronic 
epidermophytosis with tinea versicolor.  The examiner 
indicated that the veteran's condition affected approximately 
30 percent of his entire body, with 15 percent being exposed 
areas such as his face, neck and ears.

Analysis

The veteran seeks an increased disability rating for his 
service-connected chronic epidermophytosis, which is 
currently evaluated as 30 percent disabling under Diagnostic 
Code 7806.  His present complaints include itching and 
discomfort that worsens with sun exposure.  

Assignment of diagnostic code

As noted above, the veteran's service-connected 
epidermophytosis is evaluated under both the former and 
current versions of 38 C.F.R. § 4.118, Diagnostic Code 7806 
[dermatitis].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  ).  In this case, 
the Board has considered whether another rating code is "more 
appropriate" than the one used by the RO, Diagnostic Code 
7806.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

In December 2000 there was evidence of mild scaling of the 
eyelids, which brings into consideration Diagnostic Code 6032 
[eyelids, loss of portion of].  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6032 (2004).  However, scaling of the eyelids 
has not been noted by any health care provider for almost 
five years.  In any event, Diagnostic Code 6032 instructs to 
rate under diseases of the skin. 

Diagnostic Code 7820, which covers fungal infections of the 
skin not listed elsewhere in the rating criteria, instructs 
to rate under disfigurement of the head, face, or neck 
[Diagnostic Code 7800]; scarring [Diagnostic Codes 7801-
7805]; or dermatitis [Diagnostic Code 7806] "depending upon 
the predominant disability".  

With respect to Diagnostic Code 7800 [disfigurement of the 
head, face or neck] redness and swelling in the bilateral 
periorbital areas were found by the January 2005 VA examiner.  
However, this appears to be the extent of the impact of the 
skin disability on the veteran's head, face and/or neck.  The 
record does not indicate any of the characteristics of 
disfigurement listed in Note (1) to Diagnostic Code 7800.  
Indeed, a careful review of the record reveals no evidence of 
disfigurement, including upon review of the unretouched color 
photographs in the claims folder.  The veteran himself does 
not appear to so contend.

The January 2003 VA examiner specifically indicated that the 
service-connected disability does not involve any type of 
scarring, so Diagnostic Codes 7801-7805 are inapplicable, 
despite arguments made by the veteran's representative in 
March 2005.  

In short, taking into consideration Diagnostic Code 7820, the 
Board believes that current Diagnostic Code 7806 [dermatitis] 
is the most appropriate code for rating the veteran's skin 
disorder in that it encompasses "the predominant 
disability", 
i.e. patches on the veteran's chest, back, arms, and legs. 
  
Thus, after consideration of all potentially applicable 
rating criteria, the Board finds that the veteran is most 
appropriately rated under both the former Diagnostic Code 
7806 and the current Diagnostic Code 7806.  

Schedular rating

(i.)  The former schedular criteria

After reviewing the evidence, and for reasons expressed in 
greater detail immediately below, the Board believes that the 
current disability picture resulting from the veteran's 
epidermophytosis does not meet or approximate the 
requirements for a 50 percent rating under the old criteria.  
That is, the evidence does not show that the veteran's 
symptoms, overall, are more accurately described to include 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or that his skin symptoms are 
exceptionally repugnant.  

There can be no doubt that there is dermatitis on various 
parts of the veteran's body. The August 1999, January 2003 
and January 2005 VA examinations revealed hypopigmented areas 
localized to the face, neck and legs, characterized by dry, 
mildly erythematous, hypopigmented areas, involving the neck, 
anterior chest and down the midline of the spine, and less so 
on the face, scalp and behind the ears.  VA treatment records 
indicated fine scaling on the neck, back and antecubital 
fossae, and the January 2005 examination revealed erythema on 
the neck and behind the ears.  However, such extensive 
dermatosis is clearly and specifically contemplated in the 
veteran's current 30 percent rating. 

What is not demonstrated in the medical evidence is 
symptomatology which includes ulceration or extensive 
exfoliation or crusting.  In addition, the Board has reviewed 
the color photographs of patches on the veteran' back and 
chest, and although they are indeed quite noticeable, the 
Board cannot say that they are exceptionally repugnant.  In 
addition, no examiner has so characterized the veteran's skin 
disorder.

In short, the demonstrated symptoms of the veteran's service-
connected skin disability, which include extensive lesions, 
is specifically contemplated in the 
30 percent disability rating which is currently assigned.  
None of the symptomatology which would allow for the 
assignment of a 50 percent disability rating has been 
reported under the old criteria.

(ii.)  The current schedular criteria

As for the possibility of a higher rating under the new 
criteria, specifically the revised Diagnostic Code 7806, the 
veteran has not been prescribed constant or near-constant 
systemic therapy such as corticosteroids or immunosuppressive 
drugs during the past 12-month period.  The VA examinations 
of record indicate that the veteran has used hydrocortisone 
to treat his skin disability.  However, there is no 
indication that this use of hydrocortisone is constant or 
even near-constant.  The veteran has been receiving medical 
treatment at the Kansas City VAMC for a number of years; 
however, there is no indication from these treatment records 
that the veteran has been prescribed this corticosteroid 
regularly over a 12-month period, nor has there been constant 
systemic therapy.  

Moreover, the evidence is clear that more than 40 percent of 
the entire body is not affected.  Specifically, the January 
2005 examiner noted that 30 percent of the veteran's 
cutaneous surface was affected.  Nor is there any involvement 
of exposed areas to the extent of more than 40 percent, as 
the January 2005 examiner estimated that exposed areas 
consisted of 15 percent.  Physical examinations which show 
involvement mostly of the face, neck and chest support these 
estimates of the January 2005 examiner.  The majority of the 
veteran's posterior trunk and most of the upper and lower 
extremities are not involved, except for a few small patches 
on the inner thighs and lower legs.  

Under these circumstances, no basis exists under the new 
criteria for the assignment of a rating in excess of 30 
percent for chronic epidermophytosis under current Diagnostic 
Code 7806.  

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2004); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2004); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

In this case, the veteran's representative contended in a 
March 2005 statement that the veteran's epidermophytosis of 
the chest should be separately rated.  According to the 
representative, if this was done and only the chest were to 
be considered, a higher rating could be assigned under 
Diagnostic Code 7806 because there would then be a higher 
percentage of the area affected.

The Board declines to split the service-connected disability 
into different areas of the body.  The medical evidence makes 
it clear that the veteran's epidermophytosis is one disease 
entity; moreover, the VA rating schedule for rating 
disabilities makes it clear that rating such disease is based 
upon "the entire body".  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806.  In short, separately rating that part of the skin 
disorder which is on the veteran's chest separately would be 
giving two ratings to a single disease entity and would 
therefore constitute improper pyramiding.  See 38 C.F.R. 
§ 4.14 (2004).  

The Board also notes in passing that scars which were 
identified during the veteran's January 2003 examination were 
specifically noted by the examiner as not being related to 
his service-connected epidermophytosis.  Therefore, a 
separate rating for scarring is not warranted in this case.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2004), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the September 1999 SOC the RO included recitation of the 
regulation for an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2004) in connection with the issue on appeal.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's epidermophytosis.  The August 1999, January 
2003 and January 2005 VA examiners did not indicate that the 
veteran's epidermophytosis is in any way out of the ordinary 
clinically, nor was such demonstrated in the VA medical 
treatment records.  There also is no evidence of 
hospitalization for the veteran's epidermophytosis, either in 
the recent or the remote past.  

With respect to interference with employment, prior VA 
examinations of record indicate that the veteran has not been 
employed since separation from service in 1970.  There is no 
indication in the medical evidence that the veteran's 
service-connected epidermophytosis markedly interferes with 
his ability to work.  Although the Board has no reason to 
doubt that that the veteran's epidermophytosis is 
uncomfortable and inconvenient, and may impact his dealings 
with the others, such level of industrial impairment is 
specifically contemplated in the currently assigned 30 
percent rating.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, referral for extraschedular evaluation is not 
warranted for the veteran's chronic epidermophytosis.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased rating for his 
service-connected chronic epidermophytosis, currently 
evaluated as 30 percent disabling.  

Despite arguments by the veteran's representative, the 
benefit of the doubt rule is not for application because the 
evidence is not in relative equipoise.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to an increased rating for chronic 
epidermophytosis is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


